Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on February 27, 2019.
3.	Claims 1-20 are examined and are pending.
	Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on September 29, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5	Claim 4 objected to because of the following informalities: Claim 4 depending on claim 1, which is a machine readable medium claim. However, claim 4 recites, The method of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-7 sets forth “at least one machine-readable medium”. Applicant discloses, “
A machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, Compact Disc-Read Only Memories (CD-ROMs), magneto-optical disks, ROMs, Random Access Memories (RAMs), Erasable Programmable Read Only Memories (EPROMs), Electrically Erasable Programmable Read Only Memories (EEPROMs), magnetic or optical cards, flash memory, or other type of media/machine-readable medium suitable for storing machine-executable instructions, [(Applicant’s disclosure (paragraph [0029])]. Applicant’s disclosure does not positively recite that the computer-readable storage medium excludes non-statutory subject matter such as signals and transmission media. Thus, the computer readable storage medium may include non-statutory subject matter such as signals and transmission media. Since signals and transmission media are not physical articles or objects to constitute a manufacture, and are not a machine, process, or composition of matter, claim 11 does not fall within a statutory category of invention. Examiner suggests that Applicant replace “computer readable storage medium” with “non-transitory computer readable storage medium” in claim 1, line 2 to overcome the 35 U.S.C. 101 rejection of claim 1.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jelveh (US 2019/0087691 A1), in view of Wexler et al (US 2017/0293480 A1).
As per claim 1, Jelveh discloses:
	- at least one machine-readable medium comprising instructions which, when executed by a data processing machine, cause the data processing machine to perform operations comprising (computer readable medium having computer program instruction, Para [0099]), 
- mapping training data with inference uses in a machine learning environment, wherein the training data is used for training a machine learning model (using training data for training a machine learning model, Para [0006]-[0007], Para [0020], “A model generation component 108 can generate a model 110 that can be trained on data from the input component 106 as well as user provided data (e.g., implicit or explicit training data), and through a machine learning component 112 the model 110 can converge on determining, predicting or inferring user intent with high confidence”), 
- classifying the one or more discrepancies as one or more misuses (AI used to more accurately predict correct and incorrect (i.e. misuse) inference to a user (Para [0037], by comparing the on-screen images to determine the differences (i.e. discrepancies), Para [0062]), 
- creating a misuse index listing the one or more misuses (interaction and analysis data are recorded and indexed, Para [0084]),
 Jelveh does not explicitly disclose detecting, based on one or more policy/parameter thresholds, one or more discrepancies between the training data and the inference uses. However, in the same field of endeavor Wexler in an analogous art disclose detecting, based on one or more policy/parameter thresholds, one or more discrepancies between the training data and the inference uses (differences are made based on rules or principles and parameters between images and inference, Para [0114], [0121]-[0122]), 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jelveh with the teaching of Wexler by modifying Jelveh such that analyzing image data and learning about the image data of Jelveh to correctly classification of images using an inference model of Waxler to improve accuracy of the inference model for appropriately recognition of a particular individual.
As per claim 2, rejection of claim 1 is incorporated, and further Jelver discloses:
- wherein the inference uses are based on field data captured using one or more capturing devices including one or more of a camera, a microphone, and one or more sensors, wherein the training data and the field data are labeled with metadata to identify detailed contents relating to one or more of the training data and the field data, wherein the machine learning environment is part of an explainable artificial intelligence (XAI) environment (image capturing device (i.e. camera, sensor, etc.) are used to capture field view (i.e. location, motion, etc., Para [0020], [0097], and metadata to attached (i.e. labeled) to the record for details, Para [0084], and machine learning is employing (i.e. part of) artificial intelligence (i.e. explainable AI),Para [0028]).
As per claim 3, rejection of claim 1 is incorporated, and further Wexler discloses:
- determining the one or more misuses to be one or more errors or one or more policy/parameter-altering acts (incorrect classification to be an error, Para [0120]- [0121]), 
- modifying the misuse index to distinguish between the one or more errors and the one or more policy/parameter-altering acts (and update is made (i.e. modification is made to improve accuracy), Para [0006], [0120]- [0122]), 
- proposing actionable tasks to respond to the one or more policy/parameter-altering acts, wherein the actionable tasks include one or more of modifying the one or more policy/parameter thresholds, pausing the one or more policy/parameter-altering acts, and issuing one or more warnings to prevent future occurrences of the one or more policy/parameter altering acts (action or feedback are provided, Para [0042], [0044], [0049]).
As per claim 4, rejection of claim 1 is incorporated, and further Wexler discloses:
- wherein the one or more policy/parameter thresholds are based on one or more features including one or more of governmental laws, administrative rules and regulations, organizational policies, cultural norms, societal customs, and ethical expectations, wherein the one or more policy/parameter thresholds are dynamically modified based on changes in the one or more features, wherein the one or more features are extracted from one or more of the training data, the field data, the metadata, and user inputs (rules or regulations or parameters are based on privacy of the user, Para [0005], Para [01114]), and updating or modifying based on change to the training data, Para [0120]).
 As per claim 5 rejection of claim 4 is incorporated, and further Wexler discloses:
- transmitting one or more surveys to one or more computing devices over one or more communication mediums, wherein the one or more surveys are used to collect the user inputs from one or more users having access to the one or more computing devices, wherein the user inputs includes one or more of policy contexts, policy reasons, and policy recommendations; evaluating the one or more policy/parameter thresholds based on the user inputs; and modifying the one or more policy/parameter thresholds based on the user inputs (feedback (i.e. survey) used to collect user input, Para [0044], [0049]), [0151]), and analyzing parameter, (i.e. evaluating one or more parameter), Para [0122]).
As per claim 6, rejection of claim 5 is incorporated, and further Wexler discloses:
- adjusting the detection of the one or more discrepancies based on the one or more modified policy/parameter thresholds (adjustment to the parameter, Para [0086], [0089]).
As per claim 7, rejection of claim 1 is incorporated, and further Wexler discloses:
- wherein the data processing machine comprises one or more processors including one or more of a graphics processor and an application processor, wherein the one or more processors are co-located on a common semiconductor package (a graphic processing unit, Para [0053], and semiconductor package, Para [0046]).
	As per claims 8-13, 
	Claims 8-13 are method claims corresponding to machine readable medium claims 1-7 respectively and rejected under the same reason set forth to the rejection of claims 1-7 above.
	As per claims 14-20,
	Claims 14-20 are apparatus claim corresponding to machine readable medium claims 1-7 respectively and rejected under the same reason set forth to the rejection of claims 1-7 above.

					Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167